Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 7-10-20 has been approved for entry by the examiner.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 7 and 8, there is no antecedent basis for "the first pin arrangement line" as such the scope of each of these claims is ambiguous.
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al (EP 3330105 or WO 2017/022683).
	Maeda et al discloses a pneumatic tire (e.g. tire size 205/55R16) having a tread comprising a center region (7A + 7B) having a width of 50% of the tread width and two shoulder regions (8A, 8B) [FIGURE 2].  A plurality of circumferential stud rows 6 (pin arrangement lines) are defined for the tread wherein the positions of the circumferential stud rows 6 (pin arrangement lines) are different from each other in a tire width direction [paragraphs 6, 17-18].   In FIGURE 2, sixteen pin arrangement lines 6A to 6P are defined for the tread.  Each shoulder region has four pin arrangement lines [FIGURE 2].  The center region has eight pin arrangement lines [FIGURE 2].  As can be seen from FIGURE 2, the average value of adjacent intervals between the pin arrangement intervals in the center region is larger than an average value of adjacent intervals between the pin arrangement lines in each of the shoulder regions.  Six or more than six studs 5 are located on each pin arrangement line wherein each stud 5 is held in a hole 4 on the pin arrangement line.  Thus, Maeda et al teaches providing six or In re Mraz, 173 USPQ 25 (CCPA 1972).  
	As to claim 1, the claimed tire is anticipated by Maeda et al's tire.
	As to claim 3, the interval between lines 6J and 6K is larger than the interval between lines 6K and 6L.
	As to claim 7, note Maeda et al's teaching to use a tire size of 205/55R16 and Maeda et al's teaching to provide six or more than six holes on each pin arrangement line.  When the tire size is 205/55R16 and six holes are located on a pin arrangement line, this tire inherently satisfies "the interval between two stud pin installation holes disposed on the first pin arrangement line of the pin arrangement lines in the center region and being adjacent to each other in the tire circumferential direction is 1/3 or greater of a ground contact length in the tire circumferential direction".
	As to claim 9, Maeda et al teaches a pneumatic tire in which studs are installed in the holes.
8)	Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (EP 3330105 or WO 2017/022683) in view of Yasunaga (US 2019/0135046).
	Maeda et al is considered to anticipate claim 1.  IN ANY EVENT:  It would have been obvious to one of ordinary skill in the art to provide Maeda et al's tire such:
that the average value of adjacent intervals between the pin arrangement lines in the center region is larger than the average value of adjacent intervals between the pin arrangement lines in the shoulder regions [claim 1],

the average value of the adjacent intervals between the pin arrangement lines in the center region is 102 to 120% of the average value of the adjacent intervals between the pin arrangement lines in the shoulder regions [claim 2],

with respect to two adjacent intervals of the adjacent intervals between the pin arrangement lines in the center region, a first interval Al is equal to or larger than a second interval A2 between a pin arrangement line L1 included in two pin arrangement lines defining the first interval Al, the pin arrangement line L1 being located outward in the tire width direction, and a pin arrangement line L2 being outward adjacent to the pin arrangement line L1 in the tire width direction
[claim 3],

in each of the center region and the shoulder regions, the adjacent intervals between the pin arrangement lines are equal [claim 4],

since (1) Maeda et al discloses a pneumatic tire (e.g. tire size 205/55R16) having a tread comprising a center region (7A + 7B) having a width of 50% of the tread width and two shoulder regions (8A, 8B) [FIGURE 2] wherein (A) a plurality of circumferential stud rows 6 (pin arrangement lines) are defined for the tread, (B) the positions of the circumferential stud rows 6 (pin arrangement lines) are different from each other in a tire width direction [paragraphs 6, 17-18] and (C) the average value NS of the number of studs in the shoulder areas 8A, 8B (shoulder regions) is larger than the average value NC of the number of studs in the center areas 7A, 7B (center region) [paragraph 34], (2) Maeda et al discloses an example in which sixteen pin arrangement lines 6A to 6P are defined for the tread, each shoulder region has four pin arrangement lines  and the center region has eight pin arrangement lines [FIGURE 2] wherein FIGURE 2 illustrates the average value of adjacent intervals between the pin arrangement intervals in the center region is larger than an average value of adjacent intervals between the pin arrangement lines in each of the shoulder regions and (2) Yasunaga, also directed to a tire having studs, teaches arranging studs on pin the value of adjacent intervals between the pin arrangement lines is 4.5 to 9 mm and may be equal to 5.2 mm [FIGURE 3, paragraph 30] and (B) the number of studs in the outer region is largest, the number of studs in the intermediate region is second largest and the number of studs in the inner region is smallest so that the road surface is strongly scratched in the outer region in the tire width direction wherein the ground contact pressure is high to improve ice and snow performance [paragraphs 7-8].  Thus, Maeda et al discloses pin arrangement lines in the center region (7A, 7B) and each shoulder region (8A, 8B).  Yasunage provides ample suggestion to provide the pin arrangement lines in each of Maeda et al's center region (7A, 7B) and shoulder regions (8A, 8B) such that the value of adjacent intervals in each of Maeda et al's center region (7A, 7B) and shoulder regions (8A, 8B) are equal.  Furthermore, it would have been obvious and could have been determined without undue experimentation to provide the equal center intervals and equal shoulder intervals such that the center intervals are larger than or 102 to 120% of the shoulder intervals; only the expected and predictable results of improved snow and ice performance being obtained.  It is emphasized that Maeda et al teaches that the positions of the circumferential stud rows 6 (pin arrangement lines) are different from each other in a tire width direction [paragraphs 6, 17-18] and that FIGURE 2 illustrates the average value of adjacent intervals between the pin arrangement intervals in the center region being larger than an average value of adjacent intervals between the pin arrangement lines in each of the shoulder regions.  The above obviousness conclusion is consistent with Maeda et al 
	As to claim 7, note Maeda et al's teaching to use a tire size of 205/55R16 and Maeda et al's teaching to provide six or more than six holes on each pin arrangement line.  When the tire size is 205/55R16 and six holes are located on a pin arrangement line, this tire inherently satisfies "the interval between two stud pin installation holes disposed on the first pin arrangement line of the pin arrangement lines in the center region and being adjacent to each other in the tire circumferential direction is 1/3 or greater of a ground contact length in the tire circumferential direction".
	As to claims 6 and 8, it would have been obvious to one of ordinary skill in the art to provide Maeda  et al's tire such that an interval C between a first stud pin installation hole and a second stud pin installation hole disposed on a first pin arrangement line of the pin arrangement lines in the center region and being adjacent to each other in the tire circumferential direction is at least 2.5 times as long as an interval D in the tire circumferential direction between the first stud pin installation hole and a third stud pin installation hole disposed on a second pin arrangement line different from the first pin arrangement line and being closest to the first stud pin installation hole [claim 6], an interval in the tire circumferential direction between the first stud pin installation hole disposed on the first pin arrangement line of the pin arrangement lines in the center region and a fourth stud pin installation hole disposed on a third pin arrangement line adjacent to the first pin arrangement line and being closest to the first stud pin installation hole is disposed at an interval at least 1/5 of the ground contact length in the tire circumferential direction [claim 8] since (1) Maeda et al teaches using a tire size of < L(n) < 1.7xLa [where L(n) is stud interval, n is an integer from 1 to T, T is the number of studs in the circumferential stud row (pin arrangement line) and La is an average value of the stud interval] and (B) one or more specific stud intervals each satisfying a condition of 1.1xLa < L(n) < 1.7xLa are included among a plurality of stud intervals of the circumferential stud row (pin arrangement line), and are not continuous along the circumferential direction to reduce vibration noise. 
	As to claim 9, Maeda et al teaches a pneumatic tire in which studs are installed in the holes.
	As to claims 10 and 11, see above comments for claims 3 and 4 respectively.
ALLOWABLE SUBJECT MATTER
9)	Claims 5 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art including Maeda et al (EP 3330105 or WO 2017/022683) and Yasunaga (US 2019/0135046) fail to render obvious in each of the center region and the shoulder regions, the adjacent intervals between the pin arrangement lines decrease on a step-by-step basis or continuously outward in the tire width direction.
Remarks
10)	The remaining references are of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 25, 2022